MR. CHIEF JUSTICE HARRISON
specially concurring:
I concur in the result reached in the foregoing opinion that the haul-road should be deemed a public way.
I have entertained considerable doubt as to whether or not we should be as liberal in construing section 53-203, R.C.M. 1947, as is set forth in the majority opinion because to my mind there is nothing in the act to indicate that a “public way” as used in section 53-203, means anything more than “highways, roads and streets of this state and its political subdivisions” as provided in section 53-201. However, since contractors with the Montana Highway Commission are exempt from the provisions of the public contractor’s license law by virtue of section 84-3505, R.C.M. 1947, a liberal interpretation appears necessary and vital for the protection of the citizens of this state and non-residents who are injured within the state as a result of the operations of such contractors’ motor vehicles.
I concur without reservation in that portion of the opinion which remands the cause for a determination upon the question of agency, since I believe it is incumbent upon the relator to establish to the satisfaction of the court the defendant or defendants whom he contends caused the injuries alleged, to the end that those named defendants who are not involved may not be required to appear and make defense in the action.